Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
In response to Non-Final-Office Action mailed on 09/17/2021, applicants’ response dated 02/17/2022 is acknowledged; in said response applicants’ have amended claims  6-7, 10-18 and 21-22, cancelled claims 1-5 and 8. Thus, amended claims 6-7 and 10-24 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn.
Maintained-Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 (depending from claim 6) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. 
For claim 15, the phrase “an amino acid sequence of SEQ ID NO: 2” renders the claim indefinite. It is unclear whether said phrase means (i) the amino acid sequence of SEQ ID NO: 2; or (ii) any amino acid sequence of SEQ ID NO: 2 including fragments and sub-sequences of undefined and unlimited structures?. The latter encompasses fragments of SEQ ID NO: 2. The skilled artisan would not know the metes and bounds of 
	Applicants’ have traversed the above 35 USC § 112(b) rejection with the following arguments (see page 23 of Applicants’ REMARKS dated 02/17/2022). 
	Applicants’ argue “…III. For claims 12 and 15, the Office Action alleges that the phrase “an amino acid sequence of SEQ ID NO: 2 or 9 or 63” rendered the claim indefinite. In view of the amendment to claims 12 and 15, the skilled artisan would understand that the phrase refers to the amino acid sequence of SEQ ID NO: 2. Applicants respectfully request reconsideration and withdrawal of the rejection of these claims under 35 U.S.C. § 112(b).”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 09/17/2021 and additionally for the following reasons: Claim 15 continues to recite “an amino acid sequence of SEQ ID NO: 2”; therefore, the rejection is maintained and furthermore claim 15 depends from independent amended claim 6 and claim 15 as written broadens the scope of claim 6.
Maintained-Claim Rejections: 35 U.S.C. 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 11 recites “…wherein said variant is from a parent with 70% amino acid sequence to an AprL-Clade subtilisin enzyme having the amino acid sequence of SEQ ID NO: 2”; and claim 15 recites “an amino acid sequence of SEQ ID NO: 2” and claims 11 and 15 depend from independent amended claim 6; said independent claim 6 recites “…wherein said variant has at least 85% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2”, and does not further limit independent claim 6. Dependent claims 11 and 15 broadens the scope of independent amended claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.

Applicants’ have traversed the above 35 USC § 112(d) rejection with the following arguments (see page 24 of Applicants’ REMARKS dated 02/17/2022). 
	Applicants’ argue “…In view of the amendment to claims 10, 12, and 15, Applicants respectfully request reconsideration and withdrawal of the rejection of these claims under 35 USC 112(d) or 35 USC (pre-AIA ), 4th paragraph.”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 09/17/2021 and additionally for the following reasons: Claim 11 recites“…wherein said variant is from a parent with 70% amino acid sequence to an AprL-Clade subtilisin enzyme having the amino acid sequence of SEQ ID NO: 2”; and claim 15 recites “an amino acid sequence of SEQ ID NO: 2” and claims 11 and 15 depend from independent amended claim 6; said independent claim 6 recites “…wherein said variant has at least 85% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 2”, and does not further limit the scope of independent claim 6. Dependent claims 11 and 15 broadens the scope of independent amended claim 6.
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
            Claims 6-7 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph/enablement, for the following reasons. The application is enabling specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 6-7.  However, the application does not reasonably provide enablement for any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure; (i) … an amino acid sequence of SEQ ID 15/ broadens the scope of amended independent claim 6); and (ii) … that is at least 70% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 11/ broadens the scope of amended independent claim 6); as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 2 but any fragment/subsequence within SEQ ID NO: 2 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 2; also see 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) rejections above for claim interpretation. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
6-7 and 10-24 are so broad as to encompass any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure; (i) … an amino acid sequence of SEQ ID NO: 2 or an amino acid sequence (any protein of undefined and unlimited structures as in claim 15/ broadens the scope of amended independent claim 6); and (ii) … that is at least 70% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 11/ broadens the scope of amended independent claim 6); as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 2 but any fragment/subsequence within SEQ ID NO: 2 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 2; also see 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) rejections above for claim interpretation.
 The scope of each of these claims is not commensurate with the enablement provided by the disclosure with regard to the essentially infinite number of proteins comprising an essentially unlimited number of variant sequences broadly encompassed by the claims. Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired, non-recited activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function. However, in this case the disclosure is limited to specific protease/subtilisin 6-7.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims. Furthermore, the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the results of such modifications are unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
The specification does not support the broad scope of claims 6-7 and 10-24,  which encompasses all proteins comprising any variant of any subtilisin i.e., any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure; (i) … an amino acid sequence of SEQ ID NO: 2 or an amino acid sequence (any protein of undefined and unlimited structures as in claim 15/ broadens the scope of amended independent claim 6); and (ii) … that is at least 70% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 11/ broadens the scope of amended independent claim 6); as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 2 but any fragment/subsequence within SEQ ID NO: 2 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 2; also see 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) rejections above for claim interpretation.
6-7 and 10-24 because, the specification does not establish: (A) regions of any variant’s structure which may be modified without affecting the desired activity; (B) the general tolerance of the desired activity to structural modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including in an essentially infinite number of protease proteins/subtilisin variants comprising an essentially unlimited number of variant sequences having any or no activity. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)). Without sufficient guidance, determination of the identity of variant sequences and proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Applicants’ have traversed the above enablement and written-description and rejections with the following common arguments (see pages 26-28 of Applicants’ REMARKS dated 02/17/2022). 
	Applicants’ argue “…The claims as amended are directed to subtilisin variants having at least 85% sequence identity to the amino acid sequence of SEQ ID NO: 2 and having one or more sets of substitutions selected from G165Q-A202V, N217S-S258P, G165Q-S258P, T78I-N217S, and T78]-S258P. The specification provides ample 
	Applicants have amended claim 6 to recite that the claimed variants have at least 85% sequence identity to SEQ ID NO: 2 and one or more sets of substitutions selected from G165Q-A202V, N217S-S258P, G165Q-S258P, T78I-N217S, and T78I-S258P. In view of this amendment and the detailed description of homologs of SEQ ID NO: 2 and numerous variants of SEQ ID NO:2 containing the recited sets of substitutions, and exemplified assay methods (e.g. Example 1), as well as the general specification, Applicants respectfully assert that a skilled artisan would reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed. As a result, Applicants respectfully submit that the specification provides an adequate written description of the claimed invention.”

	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-action dated 09/17/2022 and additionally examiner maintains that claimed subtilisin variant is broader in scope for the following reasons: Claims 6-7 and 10-24 are so broad as to encompass any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure; (i) … an amino acid sequence of SEQ ID NO: 2 or an amino acid sequence (any protein of undefined and unlimited structures as in claim 15/ broadens the scope of amended independent claim 6); and (ii) … that is at least 70% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 11/ broadens the scope of amended independent claim 6); as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 2 but any fragment/subsequence within SEQ ID NO: 2 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 2; also see 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) rejections above for claim interpretation.


(i) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
(ii) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(iii) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As the claimed genera of polypeptides include widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). 
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants’ are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Examiner continues to maintain that the instant application is limited to the following “specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution 6-7”.
Contrary to applicants’ arguments, there are no examples provided either in the specification or the prior art to encompass the numerous characteristics of the whole genus claimed in the claimed composition. The written-description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals applicants’ hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, it is deemed that the specification fails to provide adequate written description and enablement for the genus of enzymes (as in claims 11 and 15) and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
MPEP 2163.II.A.2. (a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”; 
Examiner would like to reiterate
“The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility”, [u]nless and until a process is refined and developed to this point-where specific benefit exists in currently available form-there is insufficient justification for permitting an applicant to engross what may prove to be a broad field”, and “a patent is not a hunting license”,[i]t is not a reward for the search, but compensation for its successful conclusion.”

Maintained-Written Description
Claims 6-7 and 10-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Specifically, the claims recite any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure i.e., any protein comprising any variant of any subtilisin of undefined and unlimited structures, said variant having essentially any other structure; (i) … an amino acid sequence of SEQ ID NO: 2 or an amino acid sequence (any protein of undefined and unlimited structures as in claim 15/ broadens the scope of amended independent claim 6); and (ii) … that is at least 70% identical to a polypeptide comprising the amino acid sequence of SEQ ID NO: 2 (as in claim 11/ broadens the scope of amended independent claim 6); as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 2 but any fragment/subsequence within SEQ ID NO: 2 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 2; also see 35 U.S.C. 112(b) and 35 U.S.C. 112 (d) rejections above for claim interpretation. Only specific amino acid residues of SEQ ID NO: 2 is recited remainder of the structure is undefined and therefore claimed protease/subtilisin can have any structure or have any undefined sequence identity to the amino acid sequence of SEQ ID NO: 2. Only a few species of specifically identified variant(s) of SEQ ID NO: 2 is disclosed in the specification i.e., specific protease/subtilisin variants of SEQ ID NO: 2 and having a substitution corresponding to amino acid residues of SEQ ID NO: 2 and having one or more modifications as recited in claims 6-7. No other specific variants are disclosed. Specification fails to describe any other representative species by any identifying characteristics or properties.  Thus, one of skill in the art would have no idea which additional species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention.  
Consequently, there is no evidence that any other representative species of this infinite genus beyond the one disclosed that is listed above (SEQ ID NO: 2) were in the possession of the inventors at the time of filing. To satisfy the written description aspect of 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been 
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claim 15 (depending from claim 6) is rejected under 35 U.S.C. 112(b).
Claims 11 and 15 are rejected under 35 U.S.C. 112(d).
Claims 6-7 and 10-24 are rejected under 35 U.S.C. 112(a) for enablement and written-description.


Conclusion
	None of the claims are allowable. Claims 16-7 and 10-24 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652